                    Case 2:19-cr-00285-JD Document 1 Filed 04/19/19 Page 1 of 5

AO 91 (Rev I Ill I) Cnm1nal Complamt (approved by ACSA PRlYA DE SOUZA)                               19-044



                                   UNITED STATES DISTRICT COURT
                                                                 for the
                                                Eastern District of Pennsylvania

                Cnited States of America                            )
                              V.                                    )
                                                                    )      Case ;\Jo.   (fi.-(,, -r1-"1
                  MARSHALL BROOKS                                   )
                                                                    )
                                                                    )
                               -                                    )
                        Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _           DECEMBER 14. 2018                   in the county of               BUCKS_         ___ •     in the
    EASTERN          District of       PENNYSLVANIA __ , the defendant(s) violated:

            Code Section                                                      Offense Description
                                                                                                                             1,
                                            KNOWINGLY A!'<'D L,'!',1,A WFCLLY BY FORCE AND VIOLE"'NCE, AND BY IN'IIMIDA TibN, TOOK,
18USC §2113(a)                              FROM EMPI .OYEES OF TIIE FIRST BA,"iK., LAWFUL CURRENCY OF nm CNITED s r A\;TES, TIIA r
                                            IS APPROXIMA fFL Y $5,400 BEi ON GING IO., A."ID IN nrn CARE., cus TODY, CONTRdlL,
                                            MA."JAGEME'NT, A!-.1) POSSESSION Or TIIE 1-IRST BM'K, THE DnPOSITS OF WHICH '{VERE
                                            IMCRED BY Tiff FEDERAL DEPOSIT INSCRANCE CORPORATION                           i
                                                                                                                             II
                                                                                                                             II
                                                                                                                             II
                                                                                                                              II
                                                                                                                              !i
         This criminal complaint is based on these facts:

PLEASE REFER TO ATTACHED AFFIDAVIT IN SUPPORT OF ARREST WARRANT.




         :YI' Continued on the attached sheet.


                                                                                              Complainant ·s signature




Sworn to before me and signed in my presence.


 Date:            4/19/2019


City and state:                Philadelphia, Pennsylvania
            Case 2:19-cr-00285-JD Document 1 Filed 04/19/19 Page 2 of 5



                            AFFIDAVIT OF PROBABLE CAUSE

       I, Thomas Jackson, Task Force Officer, Federal Bureau of Investigation ("FBI"),

Philadelphia, Pennsylvania, being duly sworn, state:

A.     INTRODUCTION

       I.    I have been a sworn Law Enforcement Officer with Bensalem Township for over 20

years and am currently a Task Force Officer (TFO) with the F.B.I. BucksMont Safe Streets Task

Force. Throughout my career, I have attended many courses involving the investigation of

various crimes. These courses have been sponsored by the Bucks County Police Training

Center, Pennsylvania State Police, Bucks County Community College, Public Agency Trainiing

Center (PATC), Mercer County (New Jersey) Police Academy, Sirchie Education and Training,

Law Enforcement Advanced Development (L.E.A.D. Consultants), Atlantic County           o-,;J) Chiefs
of Police Association, ;\,fiddle Atlantic-Great Lakes Organized Crime Law Enforcement Network

(MAGLOCLE;\J), and the Abington Township Public Training Program. During my tenure as a

Detective and TFO, I have investigated numerous robberies, burglaries, arsons, thefts, firea111I1s

violations, drug violations, and other related crimes, which have resulted in approximately 600
                                                                                                 II
arrests and hundreds of convictions.                                                             11




       2.      I have personally participated in the investigation set forth below. I am familiar
                                                                                                 "
with the facts and circumstances of the investigation through my personal participation; fro,

discussions with other special agents of FBI and other law enforcement; from my discussion1
                                                                                                  II
with witnesses involved in the investigation; and from my review of records and reports reladng
                                                                                                  II
                                                                                                  "
to the investigation. The identities of all witnesses are known to police, however, for the purpose

of this Affidavit their names will not be revealed. :S-ot every witness's observations are incluped.
                                                                                             •        II
Through the use of various investigative techniques, including but not limited to interviews, II
                                                                                                      II
                                                                                                      II
                                                                                                      II
                                                                                                      Ii
            Case 2:19-cr-00285-JD Document 1 Filed 04/19/19 Page 3 of 5



physical surveillance, video forensics and search warrants, I believe Marshall Brooks committed

multiple bank robberies since December 2018. I supply here only the facts necessary to establish

probable cause to arrest Marshall Brooks for one armed robbery.

       3.      Marshall Brooks is a white male with a date of birth of July 6, 1965. He has light

grey/partially grey hair, facial hair, blue eyes, and is approximately 5" IO and weighs 190 pounds.

Marshall Brooks was convicted for a bank robbery in Delaware County, Pennsylvania in 2004.

In that previous robbery, Brooks used a pellet gun to commit the crime.

B.     PROBABLE CAVSE

       4.      On Friday, December 14, 2018 at approximately 5:15 p.m. the First Bank located

at 4956 Old Street Road in Trevose, Pennsylvania in Bucks County, was robbed by a subject

brandishing a black handgun. The robber was described as white male, approximately 5'8,

wearing all dark clothing with a hoodie and black ski mask which covered the lower part of his

face. The robber entered an employee's cubicle and ordered the employee to come to him. The

subject then physically held the employee, hereafter identified as Victim #1, and brought he~,

over to the teller window which was being operated by a different bank employee. While sdll
                                                                                              II
                                                                                              "
holding Victim #1, the actor pointed the firearm to Victim #I's throat/chest area and ordere41the

teller to give him all the money minus the dye pack and bait money. The teller complied and\
                                                                                               ii

gave the robber approximately $5,400. lbe robber then fled the bank. At the time of the        II
                                                                                               i
robbery, the deposits of the First Bank were insured by the Federal Deposit Insurance

Corporation.

       5.      Law enforcement canvassed the neighborhood after the bank robbery.                J,aw
                                                                                                 II
enforcement interviewed a neighbor who had contact with a white male, approximately 40 : 50

years of age, with light/blonde hair and facial hair, that evening. The neighbor lives within waling
                                                                                                    II
            Case 2:19-cr-00285-JD Document 1 Filed 04/19/19 Page 4 of 5



distance of the First Bank. The neighbor reported that the subject had parked in front bf the

neighbor's residence in way that blocked the driveway. The neighbor asked him to move his car

and the subject complied. The subject's car was described as an older model, red or maroon

vehicle which looked similar to a Saturn sedan.         The subject returned to the vehi¢le at

approximately 5: 15 p.m. The neighbor advised that the subject was carrying a bag when he

returned to the vehicle. The neighbor observed the subject walking in the middle of the road on

his way back. When another car came down the street at the same. time, the subject jumped ¢mt of

the way and behind a truck. The neighbor further reported that in the process the subjeCit had

dropped his hat near the truck and it remained behind. This hat was recovered by law enforcement.

It is described to a black wool ski mask with a hole in it. I swabbed the knit hat for DNA and

submitted it to the Bode Cellmark Forensics Lab for analysis.

       5.      I reviewed the video surveillance taken of the First Bank robbery. I noted that the

robber appears to be wearing a black ski mask which covers the lower part of his face, but h~ s
                                                                                              1

eyes and nose are visible. The black ski mask recovered from behind the truck appears simib to
                                                                                              II


the one used by the robber. Surveillance of the front parking lot shows the robber holding a II
                                                                                              II
satchel bag.
                                                                                              II
       6.      On February 15, 2019, Marshall Brooks was interviewed by Bensalem Pilice.
                                                                                               II
Brooks was advised of and waived his Miranda rights. During a recorded interview, Brooks
                                                                                    ,.
                                                                                               "
confessed to committing six armed robberies since December 2018, to include the robbery      ~f the
                                                                                               II
First Bank. Brooks claimed he used a black pellet gun, but made it "look real." Brooks~als~

admitted to driving a red Chevrolet Cobalt during the First Bank robbery. I am familiar    wi1 ii
                                                                                                         the
                                                                                                   i       I

Chevrolet Cobalt and it is similar in appearance to a Saturn.                                      1,



       7.      I obtained the results from· the DNA analysis which concluded that the JNA
                                                                                                    Ii
                                                                                                    11
                                                                                                    H
                                                                                                    II
                                                                                                    II
            Case 2:19-cr-00285-JD Document 1 Filed 04/19/19 Page 5 of 5



recovered from the inside and outside of the ski mask matched the D;\l"A of Brooks.

       8.      Based on the above facts, I submit there is probable cause to believe that Marshall

Brooks committed a bank robbery of the First Bank, located at 4956 Old Street Road in Tr¢vose,

PA, on December 14, 2018, in violation of Title 18, United States Code, Section 21 13(a) and as

such a warrant should be issued for the arrest of Marshall Brooks.




                                                             et. omas Jackson
                                                            Task Force Officer              "
                                                            Federal Bureau of Investigation il
                                                                                             II




                                                                                                  11


                                                                                                  II
                                                                                                  II
